Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
35 USC. 103 Rejections
	Applicant’s arguments filed 09/12/2022 have been fully considered but they are not persuasive. The applicant has asserted that the prior art fails “to disclose the limitations recited in the amended independent claims. In particular the applicant argues that no mattress is described as a part of a lower portion of Sweeny. 
	In response to this particular argument the examiner refers the applicant back to Sweeny, particularly [0034] “The litter 26 comprises several sections, some of which are capable of being articulated relative to each other, such as a fowler section 44, a seat section 40, and a foot section 42.” Sweeny goes on to say in [0035] “A mattress 29 may be disposed on or integral with the litter 26. “ Since the specification of Sweeny is clear on what constitutes the litter and then states that a mattress may be integral with the litter in the next paragraph, it is understood that the lower portion (44) of Sweeny would have an integral mattress since it is a part of the litter.
	The rejection of the amended claims is therefore maintained by the examiner.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-11 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20180064592 issued to Sweeny in view of U.S. Publication No. 20190015244 issued to Ribble.

Regarding claim 1,
Sweeny discloses an articulating bed frame apparatus (Sweeny: Abstract see also FIG. 1) comprising: a bed frame; (Sweeny: FIG. 1 (24, 26)) a mattress atop of and in contact with the bed frame, (Sweeny: FIG. 1 (29) see also [0035] “A mattress 29 may be disposed on or integral with the litter 26.” Which is interpreted as part of the bed frame) the mattress comprises of a top portion, a middle portion, and a lower portion, wherein the top portion supports a user’s upper body, and wherein the lower portion supports the user’s lower legs. (Sweeny: [0035] “A mattress 29 may be disposed on or integral with the litter 26. “ the examiner notes that if the mattress is integral with the litter than it will have a top middle and lower portion since Sweeny’s litter also has a top mid and lower portion specifically [0034] “The litter 26 comprises several sections, some of which are capable of being articulated relative to each other, such as a fowler section 44, a seat section 40, and a foot section 42.”)  and a plurality of motors each operatively connected to the mattress via at least one actuator, (Sweeny: FIG. 1 (100) wherein the actuator comprises both a motor and support member (the part of the actuator that lifts the bed up) which is integral with the motor see [0059] and see [0060] “The lift actuator 100 comprises a motor (not shown) to provide power for the lift actuator 100 to drive the lift actuator 100 in a forward driving condition. In other embodiments, the lift actuator 100 is a linear actuator or other actuators are also contemplated.” See [0061] “The lift system 46 further comprises a second actuator 102 coupled to one of the lift members 48 and a seat section support frame 96 of the seat section 40.”) wherein each actuator moves the mattress into one of a plurality of orientations.  (Sweeny: [0059] “The first actuator 100 pivots the pair of lift members 48 relative to the base 24 and moves the litter 26 relative to the base 24.” And [0061] “The second actuator 102 moves the seat section 40 relative to the pair of lift members 48 and tilts the seat section 40 and the litter 26 relative to the base 24.” And [0067] “A third actuator 104 is coupled to a foot section support frame 94 of the foot section 42 and the seat section support frame 96. The third actuator 104 is arranged to move (e.g., articulate) the foot section 42 relative to the seat section 40.” And [0069] “A fourth actuator 106 is coupled to a fowler section support frame 98 of the fowler section 44 and the seat section support frame 96. The fourth actuator 106 is arranged to move (e.g., articulate) the fowler section 44 relative to the seat section 40.” And [0074] “A fifth actuator 114 is coupled to the foot section 42 that extends and retracts the foot section support frame 94.” And [0077] “In another embodiment, instead of a biasing device 83 being used to bias the footboard 78 into the deployed position 80, the articulation system 49 further comprises a footboard actuator 117 (shown schematically in FIG. 11) coupled to the proximal end 84 of the footboard 78 and configured to move the footboard 78 from the deployed position 80 to the collapsed position 82.”) and a plurality of support legs in contact with the bed frame for supporting the bed frame above a ground surface, (Sweeny: FIG. 3A (72) see also [0048]) wherein a first motor affects a first actuator to modify the angle of the top portion (Sweeny: [0069] “A fourth actuator 106 is coupled to a fowler section support frame 98 of the fowler section 44 and the seat section support frame 96. The fourth actuator 106 is arranged to move (e.g., articulate) the fowler section 44 relative to the seat section 40.” Wherein (44) corresponds to the top section. and a second motor affects a second actuator to modify the angle of the lower portion. (Sweeny: [0074] “A fifth actuator 114 is coupled to the foot section 42 that extends and retracts the foot section support frame 94.” ) 
Sweeny does not appear to disclose wherein each of the support legs is in communication with an actuator for raising or lowering the bed frame to a preselected height above the ground surface.
However, Ribble discloses wherein each of the support legs is in communication with an actuator for raising or lowering the bed frame to a preselected height above the ground surface.  (Ribble: [0066-0067] wherein the support legs may have actuators to raise the bed frame off the ground)
It would have been obvious for one having ordinary skill in the art to modify the device of Sweeny to have support legs in communication with an actuator for raising or lowering the bed frame as taught by Ribble since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known with no change in their respective functions, and the combination would have yielded nothing more than produced a bed frame that is capable of being raised at different angles in order to promote the sleep of an individual (Ribble: [0002]) in which one of ordinary skill in the art would have recognized as a predictable result.


Regarding claim 3, 
The Sweeny/Ribble combination discloses the apparatus of claim 1, wherein the first motor is operatively connected to the top portion, (Sweeny: [0069] “A fourth actuator 106 is coupled to a fowler section support frame 98 of the fowler section 44 and the seat section support frame 96. The fourth actuator 106 is arranged to move (e.g., articulate) the fowler section 44 relative to the seat section 40.”) wherein a second motor is operatively connected to the lower portion, (Sweeny: [0074] “A fifth actuator 114 is coupled to the foot section 42 that extends and retracts the foot section support frame 94.” ) and wherein a third motor is operatively connected to the middle portion. (Sweeny: FIG. 1 (102) see also [0061] “The second actuator 102 moves the seat section 40 relative to the pair of lift members 48 and tilts the seat section 40 and the litter 26 relative to the base 24.”)

Regarding claim 4,
The Sweeny/Ribble combination discloses the apparatus of claim 1, further comprising a foothold extending distally from the lower portion. (Sweeny: FIG. 1 (78) see also [0051] “ In one embodiment, referring to FIGS. 6A and 6B, the patient support apparatus 20 further comprises a footboard 78 movably coupled to the foot section 42.”) 

Regarding claim 5,
The Sweeny/Ribble combination discloses the apparatus of claim 4, wherein a fourth motor is operatively connected to the foothold. (Sweeny: [0077] “In another embodiment, instead of a biasing device 83 being used to bias the footboard 78 into the deployed position 80, the articulation system 49 further comprises a footboard actuator 117 (shown schematically in FIG. 11) coupled to the proximal end 84 of the footboard 78 and configured to move the footboard 78 from the deployed position 80 to the collapsed position 82.”)  

Regarding claim 6,
The Sweeny/Ribble combination discloses the apparatus of claim 1, wherein the bed frame further comprises: at least one auxiliary support member integral to the bed frame for directly supporting the mattress to provide further structural support to the mattress.  (Sweeny: FIG. 1 (26) wherein the litter frame may be interpreted as an auxiliary support which is integral to the bed frame (24, 26))  

Regarding claim 7, 
The Sweeny/Ribble combination discloses the apparatus of claim 1, wherein the apparatus is communicatively connected to a power source. (Sweeny FIG. 11 see also [0084] “Power to the actuators 100, 102, 104, 106, 114, 117, 164, 174 and/or the controller 120 may be provided by a battery power supply or an external power source 122.”) 

Regarding claim 8,
The Sweeny/Ribble combination discloses the apparatus of claim 1, wherein the user selectable orientation comprises the top portion, the middle portion, and the lower portion of the mattress sharing a horizontal plane. (Sweeny: FIG. 2A see also [0041] “The foot section 42 is configured and arranged to articulate relative to the seat section 40 between a first configuration 50 (shown in FIGS. 2A and 2B) in which the seat, foot, and fowler sections 40, 42, 44 are aligned generally horizontally above a floor surface” The examiner notes that the control system (118) allows for a user to control the orientation [0084] “As shown in FIG. 11, a control system 118 is provided to control operation of the actuators 100, 102, 104, 106, 114, 117, 164, 174.”) 

Regarding claim 9,
The Sweeny/Ribble combination discloses the apparatus of claim 1, wherein the user selectable orientation wherein the top portion and the lower portion are on a substantially vertical plane and parallel planes and the middle portion sharing a horizontal plane. (Sweeny: FIG. 3A (42, 44, 40) wherein 42 and 44 are on a parallel plane and 40 is in a horizontal plane. The examiner notes that there are currently no limits on the adjustability of the portions.) 

Regarding claim 10,
The Sweeny/Ribble combination discloses the apparatus of claim 1, wherein the user selectable orientation, wherein the apparatus is oriented as a lift chair. Sweeny: FIGS 5A and 5B wherein the bed frame may be configured to be a lift chair since the actuators may tilt the seat section (40)) 


Regarding claim 11,
The Sweeny/Ribble combination discloses the assembly of claim 1, wherein the user selectable orientation, (The examiner notes that the control system (118) allows for a user to control the orientation [0084] “As shown in FIG. 11, a control system 118 is provided to control operation of the actuators 100, 102, 104, 106, 114, 117, 164, 174.”)  comprises the top portion raised at an angle with respect to the horizontal and the middle portion and lower portion are on a shared horizontal plane. (Sweeny: FIG. 1 the examiner notes that if [0069] “A fourth actuator 106 is coupled to a fowler section support frame 98 of the fowler section 44 and the seat section support frame 96. The fourth actuator 106 is arranged to move (e.g., articulate) the fowler section 44 relative to the seat section 40.” Then a user may articulate just the top section so that the foot and seat sections are in a horizontal plane since each actuators can be operated independently of one another via control system see ([103] “. In still other embodiments, the controller 120 is configured to control operation of the individual actuators independently.”) 

Regarding claim 21,
	The Sweeny/Ribble combination discloses the apparatus of claim 1, wherein the plurality of legs are configured to raise or lower the bed frame evenly to a preselected height off the ground surface. (Ribble [0066-0067], see also [0068] “As illustrated in FIG. 8, the first leg 256 and the second leg 258 may have the same height 251, such that the frame 250 is parallel to the floor (i.e. horizontal support plane 124).” Wherein if the legs are adjustable in height than the bed frame is able to be raised or lowered evenly at a preselected height off the ground surface)

Regarding claim 22,
	The Sweeny/Ribble combination discloses the apparatus of claim 1, wherein each of the plurality of legs is configured to raise or lower the bed frame independently to a preselected height off the ground surface, wherein each leg may be adjusted independently to selectively raise the bed frame at a desired angle. (Ribble [0066-0068], see also FIGS. 8-10 Wherein if the legs are adjustable in height than the bed frame is able to be raised or lowered evenly at a preselected height off the ground surface)

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweeny and Ribble further in view of U.S. Publication No. 20070245489 issued to Boudreau.

Regarding claim 12,
The Sweeny/Ribble combination discloses the apparatus of claim 1, wherein the user selectable orientation, (The examiner notes that the control system (118) allows for a user to control the orientation [0084] “As shown in FIG. 11, a control system 118 is provided to control operation of the actuators 100, 102, 104, 106, 114, 117, 164, 174.”)
Sweeny does not appear to disclose the top portion raised at an angle with respect to the horizontal, the middle portion raised at an angle to oppose the top portion, and the lower portion is on a horizontal plane.  
However, Boudreau discloses the top portion raised at an angle with respect to the horizontal, the middle portion raised at an angle to oppose the top portion, and the lower portion is on a horizontal plane.  (Boudreau: FIG. 20 shows the top and middle portions raised at an angle with respect to the horizontal plane and the lower portion on a horizontal plane.)
It would have been obvious for one having ordinary skill in the art to incorporate the configuration of Boudreau into Sweeny based on user preference since such a configuration would have allowed a user to rest comfortably in a preferred seated position in a bed and such a configuration would have been implemented based on the disclosure of Sweeny in [0103] which states “In still other embodiments, the controller 120 is configured to control operation of the individual actuators independently.”

Claims 13-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20180064592 issued to Sweeny in view of U.S. Patent No. 7225489 issued to Frickey.

Regarding claim 13,
 Sweeny discloses an articulating bed frame system, comprising (Sweeny: Abstract see also FIG. 1) a bed frame comprising a support surface for supporting a mattress thereon, (Sweeny: FIG. 1 (24, 26) see also [0035] “ A mattress 29 may be disposed on or integral with the litter 26.” Wherein the top surface of the litter may be used as a support surface) wherein the mattress has a top portion, a middle portion, and a bottom portion; (Sweeny: [0035] “A mattress 29 may be disposed on or integral with the litter 26. “ the examiner notes that if the mattress is integral with the litter than it will have a top middle and lower portion as mapped out in claim 1)  a plurality of motors operatively connected to the mattress via a plurality of support members, wherein each support member is comprised of at least one actuator; (Sweeny: FIG. 1 (100) wherein the actuator comprises both a motor and support member (the part of the actuator that lifts the bed up) which is integral with the motor see [0059] and see [0060] “The lift actuator 100 comprises a motor (not shown) to provide power for the lift actuator 100 to drive the lift actuator 100 in a forward driving condition. In other embodiments, the lift actuator 100 is a linear actuator or other actuators are also contemplated.” See [0061] “The lift system 46 further comprises a second actuator 102 coupled to one of the lift members 48 and a seat section support frame 96 of the seat section 40.”) … (Sweeny: FIG. 1 (48) wherein the auxiliary support member supports the mattress via connection to the frame) a controller in communication with a processor, wherein the processor affects each of the plurality of motors individually, (Sweeny: [0084] “As shown in FIG. 11, a control system 118 is provided to control operation of the actuators 100, 102, 104, 106, 114, 117, 164, 174. The control system 118 comprises a controller 120 having one or more microprocessors for processing instructions or for processing an algorithm stored in memory to control operation of the actuators 100, 102, 104, 106, 114, 117, 164, 174. “) wherein the processor is configured to perform the following: selecting an orientation via the controller;  receiving an orientation input from the controller;  affecting at least one of the plurality of motors; (Sweeny: [0090] “In order for the caregiver to continue operating one of the actuators 100, 102, 104, 106, 114, 117, 164, 174 to perform the desired function using one of the buttons (or other input devices 124), the caregiver may be required to continue actuating (e.g., continue depressing or continue touching) the button until the caregiver is satisfied with the adjustment that was made to the actuator” see also [0085-0089] of Sweeny as well and FIG. 11) and retaining the mattress in the selected orientation. (Sweeny [0035] “A mattress 29 may be disposed on or integral with the litter 26.” The examiner notes if the mattress is integral with the litter frame it will be retained when performing the desired function)  wherein a first motor affects a first actuator to modify the angle of the top portion (Sweeny: [0069] “A fourth actuator 106 is coupled to a fowler section support frame 98 of the fowler section 44 and the seat section support frame 96. The fourth actuator 106 is arranged to move (e.g., articulate) the fowler section 44 relative to the seat section 40.” Wherein (44) corresponds to the top section. and a second motor affects a second actuator to modify the angle of the lower portion. (Sweeny: [0074] “A fifth actuator 114 is coupled to the foot section 42 that extends and retracts the foot section support frame 94.” )
	Sweeny does not appear to disclose at least one auxiliary support member integral to the bed frame for directly supporting the mattress to provide further structural support to the mattress;
	However, Frickey discloses at least one auxiliary support member integral to the bed frame for directly supporting the mattress to provide further structural support to the mattress; (Frickey: FIG. 2 (30, 40, 70, 190, 200) wherein (30, 40, 70) may be interpreted as the mattress, (200) may be interpreted as the auxiliary support member that is integral to the bed frame (190) see FIGS. 2, 5-7)
Thus it would have been obvious for one having ordinary skill in the art to provide the device of Sweeny with at least one auxiliary support member in view of the teachings of Frickey, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods i.e. integrating the auxiliary support member into the bed frame with no change in their respective functions, and the combination would have yielded nothing more than yielded a patient supporting device that is capable of supporting a patient or user of different sizes in which one of ordinary skill in the art would have recognized as a predictable result.
	
	
Regarding claim 14,
The Sweeny/Frickey combination discloses the system of claim 13, further comprising a headboard, wherein the headboard extends substantially vertical. (Sweeny: [0037] “A headboard may be coupled to the litter 26. In other embodiments, the headboard may be coupled to other locations on the patient support apparatus 20, such as the base 24. In still other embodiments, the patient support apparatus 20 does not include the headboard.”)

Regarding claim 15,
The Sweeny/Frickey combination discloses the system of claim 13, further comprising a plurality of legs extending between the bed frame and a ground surface for supporting the bed frame on the ground surface at a user selectable height above the ground surface. (Sweeny: FIG. 1 (24, 26, 72) wherein the bed frame (24, 26) is supported by legs (72) at a user selectable height (i.e. any height is a user selectable height since its user subjective) 

Regarding claim 17,
The Sweeny/Frickey combination discloses the system of claim 13, wherein the system is communicatively connected to a power source. (Sweeny FIG. 11 see also [0084] “Power to the actuators 100, 102, 104, 106, 114, 117, 164, 174 and/or the controller 120 may be provided by a battery power supply or an external power source 122.”) 

Regarding claim 18,
The Sweeny/Frickey combination discloses the system of claim 13, wherein each orientation has a unique configuration between the top portion, middle portion, lower portion, (Sweeny: FIG. 1 (44, 40, 42) see also [0034] “The litter 26 comprises several sections, some of which are capable of being articulated relative to each other, such as a fowler section 44, a seat section 40, and a foot section 42.”) and foothold. (Sweeny: FIG. 1 (78) see also  [0051] “ In one embodiment, referring to FIGS. 6A and 6B, the patient support apparatus 20 further comprises a footboard 78 movably coupled to the foot section 42.”)


Regarding claim 19,
The Sweeny/Frickey combination discloses the system of claim 13, wherein the bed frame is a chair. (Sweeny: [0043] “The litter 26 has at least one intermediate configuration between the first and second configurations 50, 52.” And [0044] “In one embodiment as shown in FIGS. 3A and 3B, the second configuration 52 is a chair configuration.” Wherein the bed frame may be configured to be a chair)

Regarding claim 20,
	The Sweeny/Frickey combination discloses the system of claim 13, wherein the bed frame is a lift chair. (Sweeny: FIGS. 7A-7B show a chair that is lifted via lift members (48) see also [0043] “The litter 26 has at least one intermediate configuration between the first and second configurations 50, 52.” And [0044] “ In one embodiment as shown in FIGS. 3A and 3B, the second configuration 52 is a chair configuration.” Wherein the bed frame may be configured to be a chair)


Claims 16, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20180064592 issued to Sweeny in view of U.S. Patent No. 7225489 issued to Frickey further in view of U.S. Publication No. 20190015244 issued to Ribble.

Regarding claim 16,
The Sweeny/Frickey combination discloses the system of claim 15, wherein each of the plurality of legs are operatively connected to an actuator operatively connected to at least one motor. 
Sweeny does not appear to disclose wherein each of the plurality of legs are operatively connected to an actuator operatively connected to at least one motor.
However, Ribble discloses wherein each of the plurality of legs are operatively connected to an actuator operatively connected to at least one motor. (Ribble: [0066-0067] wherein the support legs may have actuators to raise the bed frame off the ground which inherently are connected to at least one motor)
It would have been obvious for one having ordinary skill in the art to modify the device of Sweeny to have support legs in communication with an actuator for raising or lowering the bed frame as taught by Ribble since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known with no change in their respective functions, and the combination would have yielded nothing more than produced a bed frame that is capable of being raised at different angles in order to promote the sleep of an individual (Ribble: [0002]) in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 23,
The Sweeny/Frickey combination discloses the apparatus of claim 15.
Sweeny does not appear to disclose wherein the plurality of legs are configured to raise or lower the bed frame evenly to a preselected height off the ground surface.
However, Ribble discloses wherein the plurality of legs are configured to raise or lower the bed frame evenly to a preselected height off the ground surface. (Ribble [0066-0067], see also [0068] “As illustrated in FIG. 8, the first leg 256 and the second leg 258 may have the same height 251, such that the frame 250 is parallel to the floor (i.e. horizontal support plane 124).” Wherein if the legs are adjustable in height than the bed frame is able to be raised or lowered evenly at a preselected height off the ground surface)
It would have been obvious for one having ordinary skill in the art to modify the device of Sweeny to have support legs in communication with an actuator for raising or lowering the bed frame as taught by Ribble since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known with no change in their respective functions, and the combination would have yielded nothing more than produced a bed frame that is capable of being raised at different angles in order to promote the sleep of an individual (Ribble: [0002]) in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 24,
The Sweeny/Frickey combination discloses the apparatus of claim 15.
Sweeny does not appear to disclose wherein each of the plurality of legs is configured to raise or lower the bed frame independently to a preselected height off the ground surface, wherein each leg may be adjusted independently to selectively raise the bed frame at a desired angle.
However, Ribble discloses wherein each of the plurality of legs is configured to raise or lower the bed frame independently to a preselected height off the ground surface, wherein each leg may be adjusted independently to selectively raise the bed frame at a desired angle. (Ribble [0066-0068], see also FIGS. 8-10 Wherein if the legs are adjustable in height than the bed frame is able to be raised or lowered evenly at a preselected height off the ground surface)
It would have been obvious for one having ordinary skill in the art to modify the device of Sweeny to have support legs in communication with an actuator for raising or lowering the bed frame as taught by Ribble since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known with no change in their respective functions, and the combination would have yielded nothing more than produced a bed frame that is capable of being raised at different angles in order to promote the sleep of an individual (Ribble: [0002]) in which one of ordinary skill in the art would have recognized as a predictable result.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378.  The examiner can normally be reached on Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.O./Examiner, Art Unit 3673                                                                                                                                                                                                       

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                         
11/10/2022